DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2021 has been entered.

Status of Claims
Claims 1, 4-6, and 10-14 are currently pending and under examination on the merits in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Each of claim 4 and claim 13 recites “a therapeutically effective amount”. It is unclear how the “therapeutically effective amount” is different from the “pharmaceutically effective amount” that is already recited in each claim by virtue of claim dependency from claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 11 recites that miR-126 of claim 1 comprises SEQ ID NO:1. It is noted that the nucleotide sequence of SEQ ID NO:1 is 5’-UCGUACCGUGAGUAAUAAUGCG. This 22-mer nucleotide sequence is an art-recognized miR-126 sequence that is identically shared by multiple organisms including mouse, human, rat, dog, chicken, zebrafish, and fugu. See the following copied from Figure 1B of Wang et al. (Developmental Cell, 2008, 15:261-271).

    PNG
    media_image1.png
    135
    323
    media_image1.png
    Greyscale

same as miR-126, and vice versa. Hence, claim 11 fails to further limit the subject matter of miR-126 recited in claim 1, because miR-126 can only be SEQ ID NO:1, no other sequence variation, as evidenced by the prior art knowledge shown above. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 4-6, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen et al. (Circulation, 2013, 128:2026-2038) in view of Wang et al. (Oxidative Medicine and Cellular Longevity, 2013:572729), Haqqani et al. (Fluids and Barriers of the CNS, 2013, 10:4, of record), Chen et al. (Annals of Neurology, 2003, 53:743-751), and Sander et al. (Journal of Neurology, 2009, 256:1603).
Jansen teaches that endothelial microparticles (EMPs) isolated from normal human coronary artery endothelial cells (HCAECs) contain “a 5.4 times higher expression” of miR-126 compared to EMPs generated from glucose-treated HCAECs termed “hgEMPs”. See page 2031 disclosing the following: “Among the 27 efficiently regulated miRs, miR-126 showed the strongest regulation with a 5.4 times higher expression in EMPs than in hgEMPs (Figure 7A; P=0.02).” (emphasis added). 
See also the following copied from Figure 5A showing that miR-126 is the most upregulated miRNA in endothelial microparticles (EMPs).

    PNG
    media_image2.png
    275
    365
    media_image2.png
    Greyscale

Jansen discloses that “diabetes mellitus was associated with a significantly reduced miR-126 expression in circulating MPs” and “Diabetic patients showed significantly higher blood glucose levels than non-diabetic patients”, wherein “high-glucose conditions not only attenuate endothelial regeneration processes by regulating miR expression in ECs and EMPs.” (emphasis added). See page 2031. 
Jansen reports “a significantly reduced miR-126 expression in hgEMPs in comparison with EMPs (Figure 7B). Importantly, reduced miR-126 level in hgEMPs resulted in decreased promotion of EC migration and proliferation in vitro and reendothelialization in vivo in comparison with EMPs (Figure 7C through 7E). Apparently, hgEMPs derived under pathological hyperglycemic concentrations lose their regenerative capacity because of decreased miR-126 levels.” (emphasis added). See page 2031.
Jansen reports that “treatment of HCAECs with EMPs markedly increased the abundance of miR-126 in target ECs without influencing pri-miR-126 expression”, thereby “demonstrating an efficient transfer of miR-126 to recipient cells” (emphasis added). See page 2029. Jansen further reports that “EMPs can act as biological vectors that deliver functional miR-126 into recipient ECs, and, importantly, control biological function of endothelial target cells,…, proposing miR-126 as an efficient regulator of endothelial and vascular integrity.” (emphasis added). See page 2035.
Jansen teaches that EMPs at a therapeutically effective amount (e.g., “1x107 EMPs”) can be “injected intravenously.” See page 2027.
Jansen does not teach using the EMPs containing miR-126 for improving neurological recovery after stroke in a type 2 diabetes mellitus subject. Jansen also does not teach that the endothelial microparticles are brain endothelial cell microvesicles.  
Wang teaches that endothelial progenitor cell-derived microvesicles (EPC-MVs) that are starving stress (sEPC-MVs) by serum deprivation (SD) contain a high level of miR-126 and that sEPC-MVs promote angiogenesis of endothelial cells (ECs) of human brain microvascular ECs (hb-ECs), which contain upregulated miR-126 expression when co-cultured with EPC-MVs. See page 4; Figures 1(d), 2(d), and 4(b). See also page 7 reporting that “miR126, a proangiogenic factor, was upregulated in EPCs stressed by SD…our data showed that EPC-MVs can be incorporated by hb-ECs, which suggests that EPC-MVs may have a functional role in hb-ECs…sEPC-MVs rescued the tube formation disability of H/R hb-ECs.” (emphasis added). Wang thus reports that their results are “in agreement with previous studies showing MVs can deliver and transfer their contents to target cells.” (emphasis added). See page 8.
Haqqani teaches a methodology for isolating and obtaining extracellular microvesicles (EMVs) from human brain endothelial cells (HBEC), more specifically human brain microvascular endothelial cells (HCMEC), wherein the EMVs from HCMEC are referred to as “HBEC-EMVs”. See pages 2-3.
Chen teaches that an agent, statin, that promotes angiogenesis provides “significant improvement in functional neurological recovery” after stroke in rats, wherein “Statins may enhance recovery from cerebral ischemia through beneficial modulation of the brain vascular system and the promotion of angiogenesis.” (emphasis added). See pages 749-750. 
	Chen also reports that it is art recognized knowledge that “Increased angiogenesis promotes neurological functional recovery after stroke.” (emphasis added). See page 750.
	Sander teaches that the “risk of stroke is increased by 2- to 6-fold in patients with diabetes compared with non-diabetic individuals” and that “in patients with type 2 diabetes, the risk of stroke appears to increase with duration of diabetes.” See page 1603.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the prior art teachings of Jansen and Wang pertaining to endothelial cell-derived microvesicles containing a high level of miR-126 to a type 2 diabetes subject who has a stroke. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in an effort to provide “improvement in functional neurological recovery” after stroke in a type 2 diabetes subject having “a significantly reduced miR-126 expression”, because it was art-recognized knowledge that “Increased angiogenesis promotes neurological functional  “a proangiogenic factor” as taught by Jansen and Wang, wherein the combination of Jansen and Wang taught and suggested that endothelial cell-derived microvesicles function as “biological vectors that deliver functional miR-126 into recipient ECs” including brain endothelial cells. As such, the nexus between increased angiogenesis and improved neurological recovery in a stroke subject was known in the art, and the nexus between miR-126-containing endothelial cell microvesicles and miR-126-dependent increase in angiogenesis in recipient/target endothelial cells including brain endothelial cells was established in the prior art. Furthermore, diabetic patients having high blood glucose levels were reported to have “a significantly reduced miR-126 expression” as well as decreased endothelial cell regenerative capacity or reendothelialization because of decreased miR-126 levels in endothelial microvesicles as taught by Jansen, and diabetic patients were also reported to have a high likelihood of developing stroke as taught by Sander. Taken together, one of ordinary skill in the art would have reasonably predicted that proangiogenic miR-126-containing endothelial cell microvesicles would contribute to neurological recovery after stroke in a type 2 diabetic patient by promoting angiogenesis in the patient. One of ordinary skill in the art would have tried using Haqqani’s “HBEC-EMVs” as the “biological vectors that deliver functional miR-126 into recipient ECs” including brain endothelial cells of a type 2 diabetic patient who has had a brain stroke, because one of ordinary skill in the art would have reasonably deemed that the human brain endothelial cell-derived microvesicles would be biologically more compatible or suitable for promoting angiogenesis in a human brain for improving neurological recovery after stroke compared to Jansen’s microvesicles obtained from human coronary artery endothelial cells 
	Accordingly, claims 1, 4-6, and 10-14 taken as a whole would have been prima facie obvious before the effective filing date. 

Response to Arguments
Applicant’s arguments with respect to the §103 rejections of record have been considered but are moot as the arguments do not apply to the current rejection.  However, the examiner will address applicant’s alleged “objective scientific peer reviewed journal article” by O’Brien et al. (2020). Applicant argues that the post-filing reference teaches that the content of exosomes and microvesicles is heterogeneous depending on several factors thus “the assertion of the inherent presence of miR-126 in all exosomes is simply unplausible.” In response, it is noted that the post-filing reference published about 6 years after the effective filing date sought in the instant application does not rebut the prior art teachings/findings pertaining to the highly upregulated miR-126 in endothelial cell microvesicles so much so that miR-126 was deemed an “proangiogenic factor” as well as “an efficient regulator of endothelial and vascular integrity.” Accordingly, the post-filing reference is not found persuasive/relevant to the instant ground of rejection. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, 4-6, and 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 94-111 of copending Application No. 16/763,290 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by and overlap in scope with the ‘290 claims drawn to the treatment method for the same patient population (a subject having Type 2 diabetes and stroke) comprising administering the same therapeutic agent (exosomes comprising miR-126 isolated from HUCBCs or brain endothelial cells). Since the active method step and the patient population are the same between the two sets of claims, it necessarily follows that the performance of the method step recited in the ‘290 claims would inherently result in the effects such as improving cognitive function claimed in the instant case, absent objective evidence to the contrary. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635